Citation Nr: 1119408	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee anterior cruciate ligament reconstruction (right knee disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1995 to September 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that continued the 10 percent rating for right knee disability.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

The Veteran's right knee disability is currently rated 10 percent analogous to Diagnostic Code (Code) 5257 for lateral instability or subluxation.  

It is noteworthy that the Veteran's right knee disability, if manifested by X-ray-confirmed arthritis, may be rated under Codes 5257 (for recurrent subluxation or lateral instability), 5010-5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5010-5003 or 5257 and 5260 and/or 5261.  

VA outpatient treatment records document that the Veteran has experienced some objectively confirmed intermittent instability of the right knee during the appeal period.  He testified that a VA doctor told him that he had "severe arthritis."  While there are no diagnostic studies of record that confirm that he has arthritis of the right knee joint, he was seen in the VA clinic for the right knee in September 2010, at which time the assessment noted that his right knee pain was progressing and that he would "get more X-rays."  An addendum later that month notes that the Veteran should be notified that his X-rays "showed only mild degenerative changes."  It was also recommended that he call the orthopedics department to be re-evaluated.  The VA right knee X-ray report is clearly pertinent evidence and it is not currently associated with the claims file.  This is a particularly important piece of evidence in that the record suggests that the X-ray may reveal the Veteran to have arthritis of the knee joint that was not previously documented, which would warrant consideration of a separate rating for the right knee.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998) (separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) (separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria).   As this report is constructively of record, it must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, VA outpatient treatment records dated in September 2010 indicate that the Veteran's knee may have worsened.  Accordingly, a new VA examination is in order.  

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should locate the report of the Veteran's right knee X-ray associated with his September 3, 2010 VA outpatient treatment (as referenced in the September 24, 2010 addendum).  The copies of complete clinical records of all VA treatment the Veteran has received for right knee disability from September 2010 to the present should also be secured.    

2.  Schedule the Veteran for a new examination regarding the claim for an increased rating for the service-connected right knee disability. All indicated tests (including x- rays) must be performed, and all findings reported in detail.

The examiner must review the claims file and assess the current nature and severity of the service-connected right knee disability.  The examiner must account for all current findings in relation to the service-connected disability, including the degree of severity (mild, moderate, severe) of recurrent subluxation or lateral instability.

Range of motion studies are essential.  Any determination should be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination.  The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The claims file should be made available to the examiner for review.

3. The RO/AMC should then re-adjudicate the claim (to include consideration of all General Counsel opinions and whether "staged" ratings are warranted).   If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


